304 F.2d 871
Glenn Dale CASTLE, a/k/a Glenn Dale Cassel, a/k/a Dudley Lloyd Nichols, Appellant,v.UNITED STATES of America, Appellee.
No. 19434.
United States Court of Appeals Fifth Circuit.
July 11, 1962.
Rehearing Denied September 18, 1962.

Glenn Dale Castle, appellant, in pro. per.
William L. Hughes, Jr., Asst. U. S. Atty., Fort Worth, Tex., for appellee.
Before CAMERON, WISDOM, and GEWIN, Circuit Judges.
PER CURIAM.


1
On this second appeal this Court holds that the district court correctly limited the proceedings to the resentencing of appellant in compliance with the mandate of the Supreme Court. Castle v. United States, 1961, 368 U.S. 13, 82 S. Ct. 123, 7 L. Ed. 2d 75. We find that the sentence was in accordance with the mandate of the Supreme Court and the applicable provisions of law. 18 U.S.C.A. § 2314; Claasen v. United States, 1891, 142 U.S. 140, 146, 12 S. Ct. 169, 35 L. Ed. 966; Sinclair v. United States, 1928, 279 U.S. 263, 299, 49 S. Ct. 268, 73 L. Ed. 692; Pinkerton v. United States, 1945, 328 U.S. 640 (Footnote 1), 66 S. Ct. 1180, 90 L. Ed. 1489; Reed v. United States, 5 Cir., 1944, 142 F.2d 435; United States v. Williams, 7 Cir., 1959, 271 F.2d 434, 435, cert. den'd, 1960, 361 U.S. 961, 80 S. Ct. 589, 4 L. Ed. 2d 543; Fuentes v. United States, 9 Cir., 1960, 283 F.2d 537, 539.


2
The appellant's motion to incorporate the record of the former appeal of this case, No. 18,395, is granted and that record is made a part of the record on this appeal. The judgment and order imposing the sentence are affirmed, without prejudice to the appellant's right to bring proceedings under 28 U.S.C.A. § 2255 to vacate the sentence for the reasons stated in the appellant's brief on the merits.